                            Case 8:21-bk-02687-MGW                          Doc 5         Filed 05/27/21              Page 1 of 4
                                                              United States Bankruptcy Court
                                                                Middle District of Florida
In re:                                                                                                                 Case No. 21-02687-MGW
Carson B Goldman                                                                                                       Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113A-8                                                  User: hjeff                                                                 Page 1 of 2
Date Rcvd: May 25, 2021                                               Form ID: 309A                                                              Total Noticed: 6
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 27, 2021:
Recip ID                 Recipient Name and Address
db                     + Carson B Goldman, 6204 Nebraska Ave., New Port Richey, FL 34653-3730
29535636               + AllState, 9900 W Sample Rd., #201, Pompano Beach, FL 33065-4009
29535637               + Beverly Goldman, PO Box 7443, Myrtle Beach, SC 29572-0012

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: llgilbert@verizon.net
                                                                                        May 25 2021 21:58:00      Jay W Moreland, Jay W Moreland, P.A., 8520
                                                                                                                  Government Drive, Suite 2, New Port Richey, FL
                                                                                                                  34654
tr                     + EDI: BSLMEININGER.COM
                                                                                        May 26 2021 01:33:00      Stephen L Meininger, 707 North Franklin Street,
                                                                                                                  Suite 850, Tampa, FL 33602-4400
ust                    + Email/Text: ustpregion21.tp.ecf@usdoj.gov
                                                                                        May 25 2021 22:03:00      United States Trustee - TPA7/13, Timberlake
                                                                                                                  Annex, Suite 1200, 501 E Polk Street, Tampa, FL
                                                                                                                  33602-3949

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 27, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 25, 2021 at the address(es) listed below:
Name                               Email Address
                          Case 8:21-bk-02687-MGW                         Doc 5        Filed 05/27/21      Page 2 of 4
District/off: 113A-8                                               User: hjeff                                           Page 2 of 2
Date Rcvd: May 25, 2021                                            Form ID: 309A                                        Total Noticed: 6
Jay W Moreland
                                  on behalf of Debtor Carson B Goldman llgilbert@verizon.net

Stephen L Meininger
                                  SLMeininger@earthlink.net smeininger@ecf.epiqsystems.com;FL38@ecfcbis.com

United States Trustee - TPA7/13
                                  USTPRegion21.TP.ECF@USDOJ.GOV


TOTAL: 3
                       Case 8:21-bk-02687-MGW                            Doc 5   Filed 05/27/21          Page 3 of 4

Information to identify the case:
Debtor 1              Carson B Goldman                                                  Social Security number or ITIN         xxx−xx−4332
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 5/24/21
Case number:          8:21−bk−02687−MGW


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Carson B Goldman

2.      All other names used in the
        last 8 years

3.     Address                               6204 Nebraska Ave.
                                             New Port Richey, FL 34653

4.     Debtor's attorney                     Jay W Moreland                                         Contact phone 727−847−2083
                                             Jay W Moreland, P.A.
       Name and address                      8520 Government Drive                                  Email: llgilbert@verizon.net
                                             Suite 2
                                             New Port Richey, FL 34654

5.     Bankruptcy Trustee                    Stephen L Meininger                                    Contact phone 813−301−1025
                                             707 North Franklin Street
       Name and address                      Suite 850
                                             Tampa, FL 33602

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                       Case 8:21-bk-02687-MGW                           Doc 5          Filed 05/27/21               Page 4 of 4
Debtor Carson B Goldman                                                                                          Case number 8:21−bk−02687−MGW


6. Bankruptcy Clerk's Office                    Sam M. Gibbons United States Courthouse                      Hours open:
                                                801 North Florida Avenue, Suite 555                          Monday − Friday 8:30 AM − 4:00PM
    Documents in this case may be filed at this Tampa, FL 33602
    address. You may inspect all records filed                                                               Contact phone 813−301−5162
    in this case at this office or online at
    https://pacer.uscourts.gov.
                                                                                                             Date: May 25, 2021

7. Meeting of creditors                          June 24, 2021 at 10:30 AM                                   Meeting will be held telephonically

     Debtors must attend the meeting to be                                                        Trustee: Stephen L Meininger
     questioned under oath. In a joint case,                                                      Call in number: 877−907−2954
     both spouses must attend. Creditors may                                                      Passcode: 5844902
     attend, but are not required to do so. You The meeting may be continued or adjourned
     are reminded that Local Rule 5073−1        to a later date. If so, the date will be on the
     restricts the entry of personal electronic
     devices into the Courthouse.               court docket.
 *** Debtor must provide a Photo ID and acceptable proof of Social Security Number to the Trustee in the manner directed by the Trustee. ***


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                   Filing deadline: August 23, 2021
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                 you that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                 you have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you believe that the law does not
                                                 authorize an exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office
                                                 must receive the objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                      McVCIS provides basic case information concerning deadlines such as case opening, discharge,
    (McVCIS)                                     and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                 except during routine maintenance. To access McVCIS toll free call 1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2
